EX-10.34 6 exh10-34.htm EXHIBIT

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS DOCUMENT.
SUCH PORTIONS ARE MARKED BY THE FOLLOWING SYMBOL [***].

DISTRIBUTION AGREEMENT

This DISTRIBUTION AGREEMENT (the "Agreement") is made effective as of
March 11th, 1999 (the "Effective Date") by and between MELET SCHLOESING
Laboratories ("MELET") and ABAXIS, Inc., a California corporation ("ABAXIS").

RECITALS

A. ABAXIS is the manufacturer of blood biochemistry analyzers described in
Exhibit A, attached (the "ABAXIS Products").

B. MELET is the manufacturer of blood hematology analyzers described in
Exhibit B, attached (the "MELET Products").

ABAXIS and MELET desire to enter into a non-exclusive distribution agreement
whereby ABAXIS will distribute MELET Products in the territory described in
Exhibit C, attached and MELET will distribute ABAXIS Products in the territory
described in Exhibit D, attached.

1. DEFINITIONS

.



1.1 "Instruments" means the electromechanical devices, which are more fully
described in Exhibit A and Exhibit B to this Agreement.

1.2 "Discs" means the reagent discs, or rotors, which are more fully described
in Exhibit A to this Agreement.

1.3 "Reagents" means the consumable products, which are more fully described in
Exhibit B to this Agreement.

1.4 "Products" means the Instruments, Discs and the Reagents.

1.5 "Parties" means ABAXIS and MELET.

1.6 "Selling Party" means the party that is selling the Products to the
Purchasing Party.

1.7 "Purchasing Party" means the party that is purchasing the Products from the
Selling Party.

2. PURCHASE AND DISTRIBUTION RIGHTS

.



2.1 Purchase Rights. The Selling Party will sell to the Purchasing Party the
products for distribution according to the terms and conditions of this
Agreement.

2.2 Distribution Rights. Subject to the terms of this Agreement, the Selling
Party grants the Purchasing Party, and the Purchasing Party accepts, the
non-exclusive, non-transferable right to distribute the Products solely to
customers located within the territory. The Purchasing Party may not transfer
any of these rights to any sub-Purchasing Party either in the employ or in any
other way associated with the Purchasing Party. The Purchasing Party shall not
have any rights to distribute the Products to customers located outside the
territory and shall ensure that all entities in its distribution channel are
prohibited from promoting, selling and servicing the Products outside the
territory. Failure to ensure such restricted activities outside the territory
shall be deemed a material breach of this Agreement. The Purchasing Party shall
not have any rights to sell the Reagents/Rotors and/or to give service to other
customers than their own (customers having purchased Instruments from the
Purchasing Party) in their territory, except as expressly permitted in writing
by the Selling Party.

2.3 Distribution Obligations of the Parties. During the term of this Agreement,
the Purchasing Party will,

a. Obtain all reasonable governmental approvals and make all governmental
registrations and filings necessary to import the Products into the territory
and to distribute the Products in the territory, including obtaining approvals
to import and distribute each lot of Discs and Reagents that the Parties
purchase under this Agreement;

b. If any approval or registration of this Agreement shall be required to make
it enforceable in the territory, or to comply with exchange regulations or other
requirements so as to allow remittance abroad of payment as required in this
Agreement, the Purchasing Party shall immediately take all required action and
pay all required charges to obtain such approvals and registrations. The
Purchasing Party shall keep the Selling Party informed of the status of all
efforts relating to such approvals and registrations, and the Selling Party
shall be under no obligation to ship Products to the Purchasing Party thereunder
until the Purchasing Party has provided the Selling Party with satisfactory
evidence that such approval or registration is not required or that it has been
obtained;

c. Use its best efforts to promote the sales of the Products to customers
located in the territory;

d. Provide and maintain an adequately staffed, equipped and trained sales
organization, whose members will be able to explain in detail to customers the
specification, features and benefits of the products and the differences between
the Products and competitive products;

e. Provide sales and market data reports on a calendar quarter basis, and at the
Selling Party's request, including customer identities, instrument information,
sales volume, and other information relating to the actual and potential market
for the Products in the territory;

f. Keep the Parties informed concerning problems encountered and their
resolutions, and communicate promptly to each other any and all modifications,
design changes or improvements of the Products suggested by any customer of the
Purchasing Party or any employee or agent of the Purchasing Party (the Parties
agree that the Selling Party shall be and remain the sole and exclusive owner of
all such information related to their own Products); and

g. Purchase, during each of the periods described in Exhibit F, attached to this
Agreement, at least the minimum quantities of orders of the Products as set
forth in Exhibit F. Failure to purchase such minimum quantities or orders shall
be deemed a material breach of this Agreement.

3. PRICE, TAXES

.



3.1 Price. The price formula for the Products is set forth in Exhibit A ("ABAXIS
Product Description and Price List") and Exhibit B ("MELET Product Description
and Price List") to this Agreement.

3.2 Price Changes. After one (1) year, the Selling Party reserves the right to
amend the prices shown on the Price Lists upon ninety (90) days prior written
notice to the Purchasing Party. No increase in prices or reduction in discounts
will apply to items for which Firm Orders (as defined in Section 5.1 below) are
accepted by the Selling Party before the effective date of the change. The
Purchasing Party will have the benefit of any reduction in prices or increase in
discounts for Firm Orders accepted but not shipped before the effective date of
such change. In case of any price modifications from the Selling Party, the
Purchasing Party will have the right to reconsider the Minimum Purchase
Requirements in Exhibit F. The selling prices offered by the Selling Party to
the Purchasing Party shall never be higher (more expensive) than the selling
prices offered by the Selling Party to another Distributor, Representative
Agent, Sub-Dealer or all other companies which have the right to sell the
product in the same territory as the Purchasing Party as defined in Territory in
Exhibit C and Exhibit D.

3.3 Taxes. The Purchasing Party shall pay for all sales, use, value-added, and
other taxes (except taxes on each Party's net income), and all customs, duties,
and tariffs now or hereafter claimed or imposed by any governmental authority
upon the sale of the Products to the Purchasing Party, or upon payments to each
other under this Agreement.

4. PAYMENT

.



4.1 Instrument Payment Offset. The Purchasing Party is not required to pay the
Selling Party for the Products purchased under this agreement as long as the
ratio of Products purchased is equal to ABAXIS purchase of one and a half (1
1/2) MELET Instruments for each MELET purchase of one (1) ABAXIS Instrument.
This ratio will be tested every Two months ending February 28, April 30,
June 30, August 31, October 31, December 31 after the effective date. Should the
ratio not equal the above formula, then payment will be required as described in
4.3.

4.2 Disc, Reagent, Accessory and Spare Parts Payment. Payments to the Selling
Party for discs, reagents, accessories and spare parts purchased by the
Purchasing Party shall be required as described in 4.3.

4.3 Payment to the Selling Party. Payments under this Agreement to the Selling
Party are due sixty days (60) after invoice date and will be made in United
States dollars for MELET payment to ABAXIS and in Euros for ABAXIS payment to
MELET, free of any currency control or other restrictions, by wire transfer to
the Selling Party bank account designated by the Selling Party. The Purchasing
Party will bear any fees associated with the wire transfer. Credit terms may be
extended to the Purchasing Party at the complete discretion of the Selling Party
and the Selling Party may require all past due payments prior to release of
Products to the Purchasing Party. The Selling Party reserves the right, upon
written notice to the Purchasing Party, to declare all sums immediately due and
payable in the event of a breach by a party of any of its obligations to the
Selling Party, including the failure of the Purchasing Parry to comply with
credit terms. Furthermore, the Selling Party reserves the right at all times
either generally or with respect to any specific order, to vary, change, or
limit the amount or duration of credit to be allowed to the Purchasing Party.
The payment delay offered by the Selling Party to the Purchasing Party shall
never be shorter than the payment delay offered by the Selling Party to another
Distributor, Representative Agent, Sub-Dealer or all other companies which will
have the right to sell the Products in the same territory as the Purchasing
Party as defined in Exhibit C and Exhibit D.

5. ORDERS

.



5.1 Forecast; Form of Orders. The Purchasing Party will provide the Selling
Party with a good faith rolling twelve-month forecast of its requirements every
three (3) months. The Purchasing Party will purchase Products from the Selling
Party by the issuance of firm written purchase orders ("Firm Orders") specifying
the quantity of each Product ordered and the shipping date or dates for shipment
thereof. Purchase orders will specify release dates not less than sixty (60)
calendar days after receipt of the Firm Order nor more than one hundred eighty
(180) calendar days after receipt of the Firm Order unless specifically agreed
by the Selling Party. Each purchase order issued hereunder will bear the
following statement:

"This Purchase Order is placed pursuant to the Distribution Agreement between
the Parties."

All purchase orders are subject to acceptance by the Selling Party at its home
office and no order shall become binding on the Selling Party until accepted in
writing. All orders shall be addressed by the Purchasing Party to the Selling
Party who will have two (2) weeks to accept and confirm the order. None of the
preprinted terms or conditions of any purchase order will amend or supplement
this Agreement even if accepted by the Selling Party.

5.2 Increases. The Purchasing Party may request an increase in the quantities of
Products ordered under a Firm Order and the Selling Party will be obligated to
honor such request only if the increased quantity does not exceed 30% of the
original order, subject to reasonable allocation among its customers in the
event of limited supply; provided however, that the Selling Party will only be
obligated to use commercially reasonable efforts to satisfy such additional
demand if the request is received less than sixty-one (61) calendar days prior
to the scheduled shipment date for that additional demand.

5.3 Cancellation and Deferment. All or any portion of a request for shipment
release may not be deferred or canceled less than sixty-one (61) days prior to
the scheduled shipment date.

5.4 minimum of order. All orders shall have a minimum order of:

- Instruments

:

30 units

5.5 Express order. For all Discs and Reagents having a shelf-life of under ten
(10) months, the Selling Party will exercise its best effort in shipping
Products within forty eight (48) hours from the manufacture date.

6. SHIPMENT AND ACCEPTANCE

.



6.1 Shipment. The Selling Party will use diligent efforts to ship the Products
at the time requested in Firm Orders accepted by the Selling Party. In the event
of shortage of labor, energy, components, raw materials or supplies or
interruption of the Selling Party production or shipment for reasons beyond the
Selling Party's reasonable control, the Selling Party will give the Purchasing
Party reasonable priority in terms of allocating the Selling Party's production
and shipment of the Products.

Without liability to any person and without prejudice to any other remedy, the
Selling Party may withhold or delay shipment of any order if the other party is
late in payment or is otherwise in default under this Agreement. The Selling
Party shall promptly notify the Purchasing Party in the event that the Selling
Party withholds or delays shipments under this Agreement.

6.2 Packaging and Shipment-Risk of Loss. The Selling Party will package in an
export damage proofed container and ship all items subject to Firm Orders in
Selling Party's customary manner. All shipments will be F.O.B. departure origin.
Title to the Products and the risk of loss of or damage to the Products ordered
by the Purchasing Party will pass to the Purchasing Party upon F.O.B. departure
origin. Subsequent loss or damage will not relieve the Purchasing Party of any
obligation under this Agreement.

6.3 Shipment Expense. The Purchasing Party will select the method and carrier to
transport the Products ordered to the Selling Party. The Purchasing Party will
pay all costs of transportation and export fees. The Purchasing Party shall pay
also all import fees, custom fees and customs brokerage expenses and similar
charges. The Purchasing Party at its expense will make and negotiate any claims
against any carrier, insurer or freight forwarder. The Selling Party will
cooperate with and assist the Purchasing Party in making such claims.

6.4 Acceptance. The Purchasing Party will have ten (10) working days after its
receipt of Products to accept or reject those Products. The Purchasing Party may
only reject Products which fail to conform to the warranty for the Products
contained in Section 7 below. If the Purchasing Party has not notified the
Selling party orally (with written confirmation from the Purchasing Party
delivered to Selling Party within ten (10) working days after such notification)
or in writing of its rejection of Products within ten (10) working days after
receipt of those Products, those Products will be deemed accepted by the
Purchasing Party. The Purchasing Party will, upon the request of the Selling
Party and in accordance with the Selling Party's standard procedures, return
such rejected Products to the Selling Party at the Selling Party's expense and
risk; provided, however, that the Purchasing Party shall reimburse the Selling
Party if such Products in fact conform to warranty for the Products as contained
in Section 7 below. The Selling Party will replace, at Selling Party's expense
and risk, any Products rejected by the Purchasing Party pursuant to this
Section 6.4 within ten (10) working days after receiving written notice of such
rejection.

7. WARRANTY

.



7.1 Warranty and Warranty Conditions. The Parties agree to the Quality Warranty
Quality and Warranty Conditions as set forth in Exhibit E.

7.2 Shelf-life of Discs and Reagents. The minimum shelf-life of Discs and
Reagents shipped to the Purchasing Party by the Selling Party shall be at least
90% for the Discs and Reagents which have a shelf-life under 12 months and at
least 70% for the Discs and Reagents which have a shelf-life equal to or longer
than 12 months of the shelf-life as detailed in Exhibit A and Exhibit B. The
Purchasing Party shall agree any deviation from the shelf-life in writing. The
minimum shelf-life can be lower depending on the size of the order and agreed to
in writing by the Purchasing Party.

7.3 Disclaimer of Warranties. EXCEPT FOR THE LIMITED WARRANTY FOR THE PRODUCTS
CONTAINED IN SECTION 7.1, THE SELLING PARTY AND ITS SUPPLIERS DISCLAIM ALL
WARRANTIES WITH RESPECT TO NON-INFRINGEMENT OF THIRD PARTY RIGHTS,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE.

8. TRAINING AND MAINTENANCE

.



8.1 Training. The Selling Party will offer, without charge and at a mutually
acceptable time, one (1) training session in the operation and maintenance of
the Products at the Selling Party's offices for a reasonable number of
Purchasing Party qualified personnel. In addition, Purchasing Party's personnel
may attend Selling Party's scheduled training sessions conducted at the Selling
Party's facilities for the Selling Party at the then current training fees.

8.2 Spare Parts. The Selling Party agrees to sell spare parts for repair of the
Products. The Selling Party agrees to sell spare parts for repair of the
Products for a period of five (5) years after discontinuing a particular Product
ordered under this Agreement. Not less than six (6) months preceding the
expiration of this period, the Selling Party will provide the Purchasing Party
with a detailed spare provisioning document, including prices, to enable the
Purchasing Party to order spare parts it may require after the period of
availability. The prices for spare parts will be the Selling Party's current
prices at the time of the Purchasing Party's order thereof. The Purchasing Party
agrees to send parts that need repair to the Selling Party for repair. The
Selling Party agrees to repair the broken part or ship to the Purchasing Party a
like part in good working order. The Purchasing Party shall pay all import fees,
custom fees and customs brokerage expenses and similar charges for the repaired
part. The Selling Party will pay all costs of transportation and export fees for
the repaired part. The complete list with references and prices of spare parts
shall be transmitted to both Parties at the starting date of this Agreement.

8.3 Out of Warranty Maintenance. The Selling Party will provide maintenance
services to the Purchasing Party for Products which are out of warranty at the
Selling Party's then current maintenance fees and subject to the Selling Party's
policies with respect to such maintenance; provided, however, that the Selling
Party will use its best efforts to repair such Products within ten (10) working
days after receipt of those Products. The out of warranty maintenance cost for
any kind of repair should never exceed 30% of the selling price of a new
instrument.

9. ENGINEERING CHANGES; DOCUMENTATION; COOPERATION

.



9.1 Product Changes. The Selling Party shall have the right to make changes,
substitutions and modifications in the Products and the package inserts. Such
substitutions or modifications, other than mandatory field change orders
required for equipment safety or proper operation, will not materially and
adversely affect the form, fit or function of the Products and will be
operationally compatible with prior versions of the Products.

9.2 Right to Reproduce Documentation. Subject to Section 10.2 of this Agreement,
the Purchasing Party shall have the right to translate, reproduce and distribute
any training and end-user documentation provided by the Selling Party pursuant
to this Agreement.

10. PROPRIETARY RIGHTS; RECORDS, NON-COMPETE

.



10.1 Ownership by the Selling Party. The Purchasing Party acknowledges and
agrees that the Purchasing Party has no proprietary rights in the Products or
any other materials received from the Selling Party, and does not acquire any
proprietary rights by virtue of this Agreement, except those contractual rights
that are expressly granted herein.

10.2 Trademarks and Trade Names. The Selling Party grants to the Purchasing
Party a limited, license to use the Selling Party's trademarks. The Purchasing
Party agrees that the nature and quality of any products or services it supplies
in connection with the trademarks shall conform to the standards set by the
Selling Party.

a. The Selling Party grants the right to the Purchasing Party to prominently
display the name of his choice on the Selling Party Instrument, Discs and
Reagents. The Selling Party shall cooperate with the Purchasing Party in such
adaptation. The Selling Party shall have Sixty (60) days from the effectiveness
of this agreement to adopt the Purchasing Party's logo and software changes to
reflect the Purchasing Party's name. The color adaptation is considered as a
specific requirement and the Selling Party shall have Ninety (90) days to make
such adaptation at the Purchasing Party's entire cost.

b. Format and style used by the Purchasing Party must be approved, in writing in
advance, by the Selling Party to protect the Selling Party's trademark rights.
All products must be sold in the original packaging and no additions or
deletions to the labeling can be made by Purchasing Party unless approved by the
Selling Party in writing.

c. The Purchasing Party agrees that all use of the Selling Party's trademarks
shall clearly indicate the Selling Party as the trademark owner, and the
Purchasing Party shall not do or cause anything to be done that would impair or
reduce the Selling Party's rights, title and interest in the trademark
information.

10.3 Undertaking not to compete. The Purchasing Party and its branch offices,
stores or the like in the activity territory as defined in Exhibit C and
Exhibit D agree to refrain from promoting, selling, distributing, representing
or otherwise dealing with any product or service, which is or may be competitive
to the Selling Party's products or services. The Purchasing Party, their owners
and shareholders must refrain from having participation, or consulting position,
in any competitive company of the Selling Party anywhere, in any territory. Any
failure to apply this clause shall be deemed a material breach of this
agreement.

11. INDEMNIFICATION

.



11.1 Indemnification. The Selling Party agrees to defend and otherwise hold the
Purchasing Party harmless from all claims by third parties pertaining to the
infringement of United States and E.U. patents, copyrights and trade secrets by
any of the Products, provided that Purchasing Party gives the Selling Party
reasonable written notice of any such claim to the Selling Party with full
cooperation (at the Selling Party's expense) for the defense or settlement of
the same.

11.2 Options. If the Selling Party receives notice of an alleged infringement or
if Purchasing Party's use of the Products is prevented by permanent injunction,
the Selling Party may, at its sole option and expense, procure for the
Purchasing Party the right to continued use of the Products, or provide the
Purchasing Party with versions of the Products that are not infringing, or
refund to Purchasing Party all payments received by the Selling Party under this
Agreement relating to the Products (reflecting any quantity or other discounts
granted to the Purchasing Party, less any amount for depreciation calculated in
a straight-line basis over an assumed useful life of three (3) years).

11.3 Exclusions. In no event wilt the Selling Party have any liability under
this Section 11 for any claim of infringement which is based on (a) combination
or use of the Products with equipment where the infringement would not be caused
by use of the Products alone, or (b) modification of the Products by other than
the Selling Party if such claim could have been avoided by the use of unmodified
versions of the Products.

11.4 Limitation. THE RIGHTS GRANTED TO THE PURCHASING PARTY UNDER THIS
SECTION 11 ARE THE PURCHASING PARTY'S SOLE AND EXCLUSIVE REMEDY FOR ANY ALLEGED
INFRINGEMENT OF ANY PROPRIETARY RIGHTS OF ANY KIND.

11.5 Purchasing Party's Indemnification. The Purchasing Party will indemnify the
Selling Party against third-party claims based on misleading statements,
provided that the Selling Party gives Purchasing Party reasonable written notice
of any such claim and provides the Purchasing Party with full cooperation (at
the Purchasing Party's expense) for the defense or settlement.

12. LIMITATION OF LIABILITY

.



12.1 IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL
DAMAGES, INCLUDING ANY LOST PROFITS, LOST SAVINGS OR OTHER INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND, HOWEVER CAUSED, WHETHER FOR BREACH OR
REPUDIATION OF CONTRACT, TORT, BREACH OF WARRANTY, NEGLIGENCE, OR OTHERWISE,
WHETHER OR NOT THE PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGES.

12.2 NO ACTION MAY BE BROUGHT OR ARBITRATION DEMANDED UNDER THIS AGREEMENT AT
ANY TIME MORE THAN TWELVE (12) MONTHS AFTER THE CAUSE OF ACTION OR ARBITRATION
AROSE.

12.3 NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, THE SELLING PARTY'S
TOTAL LIABILITY TO PURCHASING PARTY ARISING FROM OR IN RELATION TO THIS
AGREEMENT OR THE PRODUCTS SHALL BE LIMITED TO THE TOTAL PAYMENTS TO THE SELLING
PARTY UNDER THIS AGREEMENT FOR THE RELEVANT PRODUCTS. THIS LIMITATION WILL APPLY
TO ALL CAUSES OF ACTION IN THE AGGREGATE. IN NO EVENT WILL THE SELLING PARTY BE
LIABLE FOR THE COST OF PROCUREMENT OF SUBSTITUTE GOODS.

13. CONFIDENTIAL INFORMATION

.



13.1 Confidential Information. Each party agrees to use the other party's
Confidential Information only as authorized in this Agreement and to use
diligent efforts, and at least the same degree of care that is used to protect
its own confidential information of like importance, to prevent unauthorized
use, dissemination and disclosure of the other's Confidential Information during
and after the term of this Agreement. "Confidential Information" includes:

a. In the case of the Selling Party, any software and hardware designs,
drawings, procedures and trade secrets, including any specifications, schematic,
mechanical and engineering drawings, and engineering documentation for the
Products;

b. Any and all methods, algorithms, techniques and processes contained in or
related to the Products;

c. Both parties' research and development, pricing and new product and marketing
plans, unless and until publicly disclosed;

d. Nonpublic financial and administrative information concerning either party;
and

e. Any other information designated by either party in writing as confidential
or proprietary.

13.2 Exceptions. Confidential Information will not include any information that
(a) becomes known to the general public without fault or breach on the part of
the receiving party; (b) the receiving party obtains from a third party without
breach of a non-disclosure obligation and without restriction on disclosure; or
(c) is already known to the receiving party prior to its disclosure by the other
party.

13.3 Publicity. Neither party shall make public information concerning this
Agreement nor the supplies or services provided thereunder without the prior
written consent of the other party except as may be required by law or pursuant
to a lawful request of a governmental agency. Such disclosure required by law or
pursuant to lawful request upon one party shall be communicated, in a timely
manner, to the other party. Notwithstanding this provision, the Selling Party
reserves the right to use the Purchasing Party's name and sales in press
releases about the sale of the Selling Party products in the foreign market.

13.4 Specific Exception. The Selling Party is allowed to keep confidential very
specific technical information which is strategically very important for the
Selling Party and which is not important for selling and/or servicing the
Instruments by the Purchasing Party.

14. TERM AND TERMINATION

.



14.1 Term. The initial term of this Agreement will commence on the Effective
Date and, unless earlier terminated as provided below, will continue for a
period of ten (10) years after the Effective Date (the "Initial Term").

14.2 Termination for Cause. This Agreement and all licenses thereunder will
terminate:

a. On the thirtieth (30th) day after either party gives the other notice of a
material breach by the other of any term or condition of this Agreement, unless
the breach is cured or notice of intent to cure and to accept such notice by the
other party before that day; provided that (i) any breach of Section 13
("Confidential Information") will be deemed a material breach of this Agreement
that cannot be cured, and (ii) if the material breach is either party's failure
to pay any amounts due in a timely manner, the notice of default shall provide
for a cure period of not less than five (5) working days; or

b. Immediately and without further liability after either party gives written
notice to the other party if either party declares bankruptcy or bankruptcy
proceedings are instituted involuntarily on its behalf, and the voluntary or
involuntary proceedings are not dismissed within sixty (60) calendar days.

c. Any failure to purchase the minimum quantities required by paragraph 2.3(g)
as specified in Exhibit F hereof shall be deemed a material breach of this
agreement.

d. Any failure to distribute the product only in the activity territory required
by paragraph 2.2 as specified in Exhibit C and Exhibit D hereof shall be deemed
a material breach of this agreement.

e. Any failure to respect section 10.3 Non-compete shall be deemed a material
breach of this agreement.

f. The Purchasing Party uses a copy, copies, or helps a third party to copy, all
or parts of the Selling Party's Products and/or makes or helps to make any
modification to the software, design, logo or other changes in or on Products
without prior notice and official written authorization from the Selling Party
shall be deemed a material breach of this agreement.

14.3 The Effect of Termination. After termination (not for cause):

a. Any Firm Orders received by the Selling Party prior to termination will
remain enforceable, regardless of when such Firm Orders will be shipped;

b. The Purchasing Party may continue to market the Products in its possession in
its customary manner in the ordinary course of business; and

c. Payment and indemnification obligations arising prior to termination and the
obligations of each party to keep the other's Confidential Information
confidential, will remain in force.

14.4 Liability and Other Remedies. NEITHER PARTY WILL BE LIABLE FOR DAMAGES OF
ANY KIND AS A RESULT OF EXERCISING ITS RIGHT TO TERMINATE THIS AGREEMENT
ACCORDING TO ITS TERMS, AND TERMINATION WILL NOT AFFECT ANY OTHER RIGHT OR
REMEDY OF EITHER PARTY.

15. JUDICIARY SETTLEMENT AND ARBITRATION

.



Except as set forth in this Section 15, any controversy, claim or dispute
arising out of or related to this Agreement, or the breach or alleged breach
hereof, will be submitted by the parties to the tribunal of the defendant party
which is the only competent body for any dispute relative to this contract:

- The competent tribunal for MELET is the Tribunal De Commerce DePontoise -
France which will settle the dispute according to the civil procedure.

- The competent tribunal for ABAXlS is the American Arbitration Association in
the City of Sunnyvale, State of California, United States, in accordance with
the commercial arbitration rules then in effect of the American Arbitration
Association by three (3) arbitrators (one of whom will be chosen by each party
and the third of whom will be chosen by the two arbitrators chosen by the
Parties).

16. GENERAL PROVISIONS

.



16.1 Assignment. The Selling Party may assign this Agreement to the surviving
entity in a merger or consolidation in which it participates or to a purchaser
of all or substantially all of its assets; or, the Selling Party may assign this
Agreement to any person to whom it transfers all or substantially all of its
proprietary rights in the Products with prior agreement by both parties in
writing. Neither party may assign any rights or delegate any duties under this
Agreement without the other party's prior written consent, and any attempt to do
so without that consent will be void. This Agreement will bind and inure to the
benefit of the parties and their respective successors and permitted assigns.

16.2 Choice of Law. This Agreement shall be governed in all respects by the
Agreement of the United Nations Convention on Contracts for the International
Sale of Goods.

16.3 Amendment. This Agreement may be amended or supplemented only by a writing
that refers explicitly to this Agreement and that is signed on behalf of both
parties.

16.4 Waiver. No waiver will be implied from conduct or failure to enforce
rights. No waiver will be effective unless in a writing signed on behalf of the
party against whom the waiver is asserted.

16.5 Contingencies. Neither party will have the right to claim damages or to
terminate this Agreement as a result of the other party's failure or delay in
performance due to circumstances beyond its reasonable control, including but
not limited to labor disputes, strikes, lockouts, shortages of or inability to
obtain labor, energy, components, raw materials or supplies, war, riot,
insurrection, epidemic, acts of God, or governmental action not the fault of the
non-performing party.

16.6 Severability. If any part of this Agreement is found invalid or
unenforceable that part will be enforced to the maximum extent permitted by law
and the remainder of this Agreement will remain in full force.

16.7 Entire Agreement. This Agreement, including all Exhibits to this Agreement,
which are hereby incorporated by reference, represents the entire agreement
between the parties relating to its subject matter and supersedes all prior
representations, discussions, negotiations and agreements, whether written or
oral. The original of this Agreement has been written in English and English is
the governing language of this Agreement.

16.8 Notices. Every notice or other communication required or contemplated by
this Agreement by either party shall be delivered either by (a) personal
delivery, (b) certified or registered air mail (postage prepaid, return receipt
requested), or (c) "tested" fax (a fax for which the proper answer back has been
received) addressed to the party for whom intended at the following address:



If to ABAXIS, at the following address:

 

Abaxis, Inc.

1320 Chesapeake Terrace

Sunnyvale, CA 94089

Attn.: Corporate Secretary

Fax: (408) 734-0200

 

If to MELET, at the following address:

 

MELET SCHLOESING Laboratories

BP 508 - 9 ch. Jules Cesar - OSNY

95528 - CERGY-PONTOISE Cdx

France

Attn.: President



or at such other address as the intended recipient previously shall have
designated by written notice to the other parties. Notice by mail shall be
effective on the date it is officially recorded as delivered to the intended
recipient by return receipt or equivalent. All notices and other communication
required or contemplated by this Agreement delivered in person or sent by
"tested" fax shall be deemed to have been delivered to and received by the
addressee and shall be effective on the date of personal delivery or on the date
sent, respectively. Notice not given in writing shall be effective only if
acknowledged in writing by a duly authorized representative of the party to whom
it was given.

16.9 Relationship of Parties. The parties to this Agreement are independent
contractors. There is no relationship of agency, partnership, joint venture,
employment or franchise between the parties. Neither party has the authority to
bind the other or to incur any obligation on its behalf. Purchasing Party shall
not have, and shall not represent that it has, any power, right or authority to
bind the Selling Party, or to assume or create any obligation or responsibility,
express or implied to appear as a bonafide agent or representative, on behalf of
the Selling Party or in name, except as expressly permitted in writing. All such
duties shall extend to Purchasing Party's employees, subcontractors, agents,
heirs and assigns.

16.10 Effective Date. This Agreement is subject to all necessary approvals
and/or authorizations or other required procedures of the Governments of France
and the United States having been obtained or completed. In the event that a
recommendation or order for modification or suspension of the terms and
conditions of this Agreement or the acts contemplated hereunder is made by
either of the above-mentioned Governments, this Agreement shall only become or
continue to be effective if an amendment is executed in writing by the parties.
Failure by the parties to reach an agreement shall result in this Agreement
being deemed null and void ab initio, and all rights, duties and obligations of
each party to the other shall no longer exist. In the event of such termination,
any expenses which either party may have incurred in respect to this Agreement
and the subject matter of this Agreement shall be for the account of the party
having incurred them.

16.11 Authority. Each party warrants that it has full power to enter into and
perform this Distribution Agreement, and the person signing this License
Agreement on such party's behalf has been duly authorized and empowered to enter
into this Distribution Agreement, understands it and agrees to be bound by it.

IN WITNESS WHEREOF, the parties hereto have executed this Distribution Agreement
as of the day and year first written above.



ABAXIS, Inc.

     

By:



Clinton Severson

Date

President and CEO

         

MELET SCHLOESING Laboratories:

     

By:





Date

   



 

EXHIBITS

Exhibit A - ABAXIS Products and Price List

Exhibit B - MELET Products and Price List

Exhibit C - ABAXIS Territories

Exhibit D - MELET Territories

Exhibit E - Quality Warranty & Warranty Conditions

Exhibit F - Minimum Purchase Requirements



EXHIBIT A



ABAXIS PRODUCT DESCRIPTION AND PRICE LIST



A. INSTRUMENTS



1)

Vetscanâ / Piccolo Analyzer

U.S. $***

 

As long as MELET Purchases 1 VetScanâ (or Piccolo) for each

 

1 1/2 MS4's purchased by ABAXIS

 

2)

Vetscanâ / Piccolo Analyzer

U.S. $***

 

This price is good for each Vetscanâ (or Piccolo) MELET

 

Purchases above 1 Vetscanâ for each 1 1/2 MS4's

   

purchased by ABAXIS

 



B.

REAGENT DISCS

Shelf-Life in months

Prices

500-005

Prep Profile Box of 10 ALT, BUN, CRE, GLU, & TP

18

U.S. $***

500-0055

Prep Profile Box of 25

18

U.S. $***

500-0002

Diagnostic Profile Plus Box of 10 ALB, ALP, ALT, AMY, BUN, CA++, CHOL, CRE,
GLOB*, GLU, K+, TBIL & TP

8

U.S. $***

500-0052

Diagnostic Profile Plus 80% of 25

8

U.S. $***

500-0003

Liver Profile Box of 10
ALB, ALP, ALT, AST, GGT, GLOB*, TBIL, & TP

18

U.S. $***

500-0004

Thyroxine (T4) Test Box of 10

6

U.S. $***

500-0014

Equine Profile Box of 10

12

U.S. $***

500-0017

Critical Care Profile Box of 10

6

U.S. $***

400-0003

Piccolo Liver Panel Plus Box of 10
ALB, ALP, ALT, AMY, AST, GGT, TBIL & TP

12

U.S. $***

400-0006

Piccolo General Chemistry 6 Box of 10 ALT, AST, BUN, CRE, GGT & GLU

18

U.S. $***

400-0007

Piccolo General Chemistry 7 Box of 10 BUN, CA++, CHOL, CRE, GLU, TBIL & UA

12

U.S. $***

400-0012

Piccolo General Chemistry 12 Box of 10 ALB, ALP, ALT, AMY, AST, BUN, CA++, CHOL,
CRE,GLU, TBIL & TP

18

U.S. $***

C. Accessories

100-9000

Instrument Carrying Case

U.S. $***

100-8001

Plug, Lighter Adapter

U.S. $***

500-7005

VetScanâ Result Cards, 15/pkg.

U.S. $***

200-7007

VetScanâ Operators Manual

U.S. $***

500-9002

Drummond Capillary Pipettes 100/pkg. (100 microliter)

U.S. $***

500-9003

B-D lithium heparin vacutainer Tubes (100/box)

U.S. $***

500-9004

Plastic Pipettes (440/box)

U.S. $***

400-7056

Piccolo Result Cards 15/Pkg

U.S. $***

400-7008

Piccolo Operators Manual

U.S. $***

D. Spare Parts

To follow later this week

Prices per quantity for the Discs & Reagents shall be offered from the Selling
Party to the Purchasing Party.

EXHIBIT B



MELET PRODUCT DESCRIPTION AND PRICE LIST



A) Equipment



1)

MS4 Vet/Human

[Î ***]

 

As long as MELET Purchases 1 ABAXIS' Instrument for each 1 1/2 MS4's purchased
by ABAXIS

 

2)

MS4 Vet/Human

[Î ***]

 

This price is good for each MS4 ABAXIS Purchases above 1 1/2 MS4's for each 1
ABAXIS' Instrument Purchased by MELET.

 



B) Reagents



1)

'Cleaning Solution'

[Î ***]

2)

Blood Cell Control '102CONTROL-DIFF 3x1 tubes

[Î ***]

3)

'HEMOKIT200' Blood microsampler (200/box)

[Î ***]

4)

MS4-PACK (with MS-Card) for MS4 Vet

[Î ***]

5)

MS4-PACK (with MS-Card) for MS4 Human

[Î ***]

6)

Blood clot filter

 

7)

Tubing

 



C) Accessories

To follow later this week

D) Spare parts

To follow later this week

Prices per quantity for the Discs 8 Reagents shall be offered from the Selling
Party to the Purchasing Party.

 

EXHIBIT C



ABAXIS Territories




U.S.A

Canada

United Kingdom

Australia

New Zealand

Mexico

Japan



New activity territories shall be negotiated in compliance with direct
implantation of the Purchasing Party or on proved strength and efficiency of the
local agent concerning already developed business.



EXHIBIT D



MELET Territories



France

Belgium

The Netherlands

Luxembourg

Austria

Hungary



United Arabic Emirates

Jordan

Palestine

Saudi-Arabia

Iran

Iraq

Yemen

Oman

Bahrain

Kuwait

Qatar



Taiwan

China

Hong-Kong



New activity territories shall be negotiated in compliance with direct
implantation of the Purchasing Party or on proved strength and efficiency of the
local agent concerning already developed business.



EXHIBIT E



QUALITY WARRANTY AND WARRANTY CONDITIONS



The quality warranty and Warranty conditions covered by the agreement between
the Parties are defined as follows:

The Selling Party guarantees the goad quality and workmanship of the goods to be
delivered The Selling Party's obligation under this guarantee shall be limited
to reptacing without charge, ex-works, any part or parts proved defective within
the guarantee period and returned to the Selling Party at the Purchasing Party's
expense, provided that notice of such defect and satisfactory proof thereof is
given by the Purchasing Party iinmediately after discovery, and also provided
that said products shall not have been taxed beyond their normal capacity and
shall in all respects have been operated and maintained in a normal and adequate
manner. The guarantee period is for 5 (five) years after shipment from the
Selling Party's plant.

The Selling Party's obligation in this respect shall not apply to nor include
any of said products or parts thereof which have been subject to accident,
alteration, abuse or misuse and/or are not in an originally Selling Party's good
shape andlor are broken. Notwithstanding the foregoing, no guarantee whatsoever:

- Batteries

- Electric Lamps

- LCD

- Plastic Tubes

- Springs

- Printer head

and other expendable materials and parts and any material and part which by
nature of application has an unpredictable time of life.

Any equipment which,

- uses, in the customer's premises, other reagents than those recommended and
sold by the Selling Party

- is connected on other devices than those recommended and sold by the Selling
Party, will automatically lose all the Manufacturer's guarantees.

No guarantee other than set forth above is given nor shall any be implied.

The Selling Party accepts no contingent liability and shall in no event be
liable for consequential damages.

The Purchasing Party agrees to send back to the Selling Party's address, at the
Purchasing Party's cost. the s are parts which need to be repaired or replace
under warranty conditions with the necessary following information:

1) Failing part origin :

- Date of the fail

- Equipment Type

- Serial number of the equipment

- Date of installation

- Program version

- Customer's address

2) Established defects of the failing part

3) The entire part and all sub-assemblies and accessories.

The Selling Party will replace any part or parts which prove defective and which
are in compliance with the warranty conditions in the shortest delay only after
receipt of the above information and parts from the Purchasing Party.



EXHIBIT F



MINIMUM PURCHASE REQUIREMENTS



1.) MELET

     

Abaxis

Instruments

Discs

First Year


Initial Order

100
50

TBD

Second Year

100

TBD

Third Year

100

TBD

1.) ABAXIS

     

Melet

Instruments

Reagents

First Year


Initial Order

300
75

TBD

Second Year

300

TBD

Third Year

400

TBD